DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered. 
Response to Arguments
Applicant's arguments filed on August 4, 2022, have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The double patenting rejection of Claims 1, 9, and 17 has been withdrawn in view of the terminal disclaimer filed on August 4, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 6, 9, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9414189 B2, hereinafter “Chen,” in view of VENKATRAMAN et al., (20140274109), hereinafter “VENKATRAMAN,” further in view of Brady et al., US 10223744 B2, hereinafter “Brady.”
Consider claim 1 as amended. Chen discloses:
a method (see Abstract) comprising: 
receiving, by one or more processors, at least one radio signal in response to scanning for observable radio signals at an observation position of a mobile device (column 1 lines 39-42: An embodiment of a method is described, adopted by a mobile device, including scanning for a first signal of a first signal source in a vicinity of a first location to obtain first signal source information), wherein an access point identifier is  contained in or represented by said at least one radio signal (see column 3 lines 43-50: The information on the detected signal sources may vary based on the type of the signal source, including device identifiers, addresses, and signal strengths of the detected signal sources. For example, when the detected signal source is a WiFi AP, the information on the detected signal source contain an identifier, a media access control (MAC) address, and a received signal strength indicator (RSSI) (signal strength) of the WiFi AP.); 
determining or causing determining, by the one or more processors, that the access point identifier substantially matches a point of interest (POI) identifier associated with a particular POI (see column 3 lines 27-40: When the smartphone 18 enters into a new place and scans for radio frequency (RF) signals in the range to detect one or more signal sources (first signal sources), the user of the smartphone 18 may find the place is useful or interesting and record the place as a POI on the smartphone 18. The user may record the POI by launching a location application on the mobile platform of the smartphone 18 and enter a logging request. Upon receiving the logging request, the smartphone 18 can associate the POI and the detected signal sources by recoding a location identifier of the POI and information (first signal source information) on the detected signal sources in a location log. The location identifier represents the POI, and may be entered by the user or automatically generated by the location application); and 
responsive to determining that the access point identifier substantially matches the POI identifier associated with the particular POI, determining or causing determining, by the one or more processors, a position estimate for said observation position at least partially based at least on one or more locations associated with the particular POI (see column 4 lines 1-7: Subsequently, the smartphone 18 can compare the scan information with those in the local POI database to determine a location of the smartphone 18. The smartphone 18 can compare currently scanned information with the POI information stored in the local POI database and based on a matched result to determine a coarse location of the smartphone 18).
But after amendment, Chen is silent regarding determining or causing determining, by the one or more processors, a strength of the at least one radio signal; or wherein the position estimate is established relative to the particular POI based, at least in part, on the strength of the at least one radio signal. 
VENKATRAMAN, however, in related art, suggests determining or causing determining, by the one or more processors, a strength of the at least one radio signal (see paragraph [0006]: An example apparatus includes: a processor configured to obtain a signal-strength map including signal-strength vectors and corresponding locations in an indoor region, the signal-strength vectors each including N signal-strength indications that each indicate an expected received signal strength from a corresponding one of a set of N access points...); and wherein the position estimate is established relative to the particular POI based, at least in part, on the strength of the at least one radio signal (see paragraph [0006]:... and an uncertainty module communicatively coupled to the processor and configured to determine a position uncertainty value using the signal-strength map, the position uncertainty value being indicative of a positioning accuracy at a corresponding point of interest in the indoor region).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider VENKATRAMAN’s teachings in relation to the claimed invention, thus providing means for determining a position uncertainty value using a signal-strength map, the position uncertainty value being indicative of a positioning accuracy at a corresponding point of interest in an indoor region, as discussed by VENKATRAMAN (see paragraph [0003]).
But after further amendment to the claim, Chen in view of VENKATRAMAN is silent regarding determining or causing determining, by the one or more processors, a confidence level of the position estimate, wherein the confidence level is based, at least in part, on visit frequency information associated with the particular POI.
Brady, in related art, suggests determining or causing determining a confidence level of position estimate, wherein the confidence level is based, at least in part, on visit frequency information associated with a particular location (see column 23 lines 1-12: determine a frequency of visits for one or more of the destination zones; and run a predictive model based at least in part on the frequency of visits to generate and display a predictive timeline as a graphical user interface comprising a plurality of graphical data points, each graphical data point corresponding to a particular time of day on a particular day of the week, each graphical data point having an appearance characteristic that indicates a confidence level of finding the target vehicle within a particular destination zone at the particular time of day on the particular day of the week).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Brady’s teachings in relation to the claimed invention, thus providing a device and/or a system of location and event capture circuitry to facilitate a remote object, e.g., vehicle  location predictive modeling when global positioning is unavailable, as discussed by Brady (see column 1 lines 23-26).
Consider claim 5. Chen in view of VENKATRAMAN and Brady teaches claim 1; and Chen further suggests obtaining, from a point of interest database of a plurality of venue information items, a venue information item associated with the particular POI (POI reads on venue -see column 3 lines 23-27: The smartphone 18 can maintain a local Points of Interests (POI) database (location log) to manage a number of Points of Interests. The local POI database may be implemented in forms of a lookup table, a log, a database, or machine-searchable files).
Consider claim 6. Chen in view of VENKATRAMAN and Brady teaches claim 5; and Chen further suggests determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI (see column lines 4 lines 1-7).
Claim 9 as amended claims an apparatus to perform the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 13. Chen in view of VENKATRAMAN and Brady teaches claim 9; and Chen further suggests obtaining, from a point of interest database of a plurality of venue information items, a venue information item associated with the particular POI (POI reads on venue -see column 3 lines 23-27: The smartphone 18 can maintain a local Points of Interests (POI) database (location log) to manage a number of Points of Interests. The local POI database may be implemented in forms of a lookup table, a log, a database, or machine-searchable files).
Consider claim 14. Chen in view of VENKATRAMAN and Brady teaches claim 13; and Chen further suggests determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI (see column lines 4 lines 1-7).
Claim 17 as amended claims non-transitory computer readable storage medium in the apparatus of claims 9 to perform the method of claim 1; therefore, similar rejection rationale applies.
Claims 2-4, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9414189 B2, hereinafter “Chen,” in view of VENKATRAMAN et al., (20140274109), hereinafter “VENKATRAMAN,” further in view of Brady et al., US 10223744 B2, hereinafter “Brady,” as applied to claims 1, 9, and 17, further in view of Alizadeh-Shabdiz et al., US 9936348 B2, hereafter “Alizadeh-Shabdiz.”
Consider claim 2. Chen in view of VENKATRAMAN and Brady teaches claim 1, but is silent regarding wherein the access point identifier and the POI identifier each include strings of characters, wherein determining or causing determining that the access point identifier substantially matches the POI identifier associated with the particular POI comprises determining or causing determining that the access point identifier and the POI identifier include a shared substring of the respective strings of characters.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier and the POI identifier each include strings of characters, wherein determining or causing determining that the access point identifier substantially matches the POI identifier associated with the particular POI comprises determining or causing determining that the access point identifier and the POI identifier include a shared substring of the respective strings of characters (see column 8 lines 26-37: In the case where the ambient profiles are beacon profiles, patterns may be common strings of characters (e.g., an n-gram) in an identifier included in the beacon profiles. When beacons are deployed at locations (e.g., venues, parcels, buildings, etc.) by an organization, a typical practice is to use regular naming schemes in the identifiers assigned to them. For example, in the case of Wi-Fi APs and venue chains (e.g., retail store chains), the organization (e.g., company) that controls the venue chain may configure all Wi-Fi APs of the venue chain to include a common character string (e.g., the same SSID or SSIDs that share a common prefix or suffix portion)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 3. Chen in view of VENKATRAMAN and Brady teaches claim 1, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known geographic locations of venues (e.g., retail stores) of a venue chain (e.g., a retail store chain) may be considered an indicator that those Wi-Fi APs are operated by the venue chain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 4. Chen in view of VENKATRAMAN, Brady, and Alizadeh-Shabdiz teaches claim 3; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 10. Chen in view of VENKATRAMAN and Brady teaches claim 9, but is silent regarding wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI comprises causing the apparatus to determine or cause determination that the access point identifier and the POI identifier include a shared substring of the respective strings of characters.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI comprises causing the apparatus to determine or cause determination that the access point identifier and the POI identifier include a shared substring of the respective strings of characters (see column 8 lines 26-37: In the case where the ambient profiles are beacon profiles, patterns may be common strings of characters (e.g., an n-gram) in an identifier included in the beacon profiles. When beacons are deployed at locations (e.g., venues, parcels, buildings, etc.) by an organization, a typical practice is to use regular naming schemes in the identifiers assigned to them. For example, in the case of Wi-Fi APs and venue chains (e.g., retail store chains), the organization (e.g., company) that controls the venue chain may configure all Wi-Fi APs of the venue chain to include a common character string (e.g., the same SSID or SSIDs that share a common prefix or suffix portion)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 11. Chen in view of VENKATRAMAN and Brady teaches claim 9, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known geographic locations of venues (e.g., retail stores) of a venue chain (e.g., a retail store chain) may be considered an indicator that those Wi-Fi APs are operated by the venue chain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 12. Chen in view of VENKATRAMAN, Brady, and Alizadeh-Shabdiz teaches claim 11; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 19. Chen in view of VENKATRAMAN teaches claim 17, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known geographic locations of venues (e.g., retail stores) of a venue chain (e.g., a retail store chain) may be considered an indicator that those Wi-Fi APs are operated by the venue chain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 20. Chen in view of VENKATRAMAN, Brady, and Alizadeh-Shabdiz teaches claim 19; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Claims 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9414189 B2, hereinafter “Chen,” in view of VENKATRAMAN et al., (20140274109), hereinafter “VENKATRAMAN,” further in view of Brady et al., US 10223744 B2, hereinafter “Brady,” as applied to claims 1 and 9, further in view of Soro, US 10306407 B2, hereinafter “Soro.”
Consider claim 8. Chen in view of VENKATRAMAN and Brady teaches claim 6, and further suggests wherein the particular POI comprises a building (see column 2 lines 42-55), and wherein determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI further comprises determining or causing determining, by the one or more processors, the position estimate for said observed position to be inside the building in response to the at least one radio signal satisfying a predetermined signal strength (see column 2 lines 55-67 through column 3 lines 1-3).
But after amendment to the claim, Chain is silent regarding distinguished between being inside the building, outside the3 of 12 LEGAL02/415 17721v2Appl. No.: 17/108,698Amdt. dated May 12, 2022Attorney Docket No.: 064359/552406Reply to Office Action of February 15, 2022building, and in an entrance or exit of the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength.
Soro, in related art, suggests distinguishing between being inside the building, outside the3 of 12 LEGAL02/415 17721v2Appl. No.: 17/108,698Amdt. dated May 12, 2022Attorney Docket No.: 064359/552406Reply to Office Action of February 15, 2022building, and in an entrance or exit of the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength (see column 8 lines 14-33: Another system and method to detect position of the MBAN 210, 220, 230 is by using Service Set Identification (SSID) of the WiFi Access Points (AP) 240, 242. For example, the AP 240, 242 that are placed close to hospital entrance(s) can be associated with a different SSID (labeled as “door”, for example) than AP 240, 242 placed more internal to the hospital. The WiFi radio 306 on the hub 212 performs a spectrum scan to detect all APs 240, 242 in its vicinity. The scanning operation provides a list of detected APs 240, 242, their SSIDs, and received signal strength (RSS) from each AP 240, 242, for example. The hub 212 can use SSID information to determine whether or not the hub 212 is inside or outside the bounds of the hospital and/or other healthcare facility. In certain examples, the SSID information can be used by the hub 212 to decide whether it is in or out of the facility. For example, if the hub 212 roams to the AP 240, 242 with a strategically selected SSID that indicates the vicinity of a hospital entrance/exit (e.g., a door), the SSID can be interpreted by the hub 212 as being outside 320 of the hospital).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Soro’s teachings in relation to the claimed invention, thus designing a system and method for tracking locations and interactions between people and assets in an environment with minimal infrastructure requirements and standardized technologies, as discussed by Soro (see column 1 lines 35-38).
Consider claim 16. Chen in view of VENKATRAMAN and Brady teaches claim 14, and further suggests wherein the particular POI comprises a building (see column 2 lines 42-55), and wherein determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI further comprises determining or causing determining, by the one or more processors, the position estimate for said observed position to be inside the building in response to the at least one radio signal satisfying a predetermined signal strength (see column 2 lines 55-67 through column 3 lines 1-3).
But after amendment to the claim, Chain is silent regarding distinguished between being inside the building, outside the3 of 12 LEGAL02/415 17721v2Appl. No.: 17/108,698Amdt. dated May 12, 2022Attorney Docket No.: 064359/552406Reply to Office Action of February 15, 2022building, and in an entrance or exit of the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength.
Soro, in related art, suggests distinguishing between being inside the building, outside the3 of 12 LEGAL02/415 17721v2Appl. No.: 17/108,698Amdt. dated May 12, 2022Attorney Docket No.: 064359/552406Reply to Office Action of February 15, 2022building, and in an entrance or exit of the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength (see column 8 lines 14-33: Another system and method to detect position of the MBAN 210, 220, 230 is by using Service Set Identification (SSID) of the WiFi Access Points (AP) 240, 242. For example, the AP 240, 242 that are placed close to hospital entrance(s) can be associated with a different SSID (labeled as “door”, for example) than AP 240, 242 placed more internal to the hospital. The WiFi radio 306 on the hub 212 performs a spectrum scan to detect all APs 240, 242 in its vicinity. The scanning operation provides a list of detected APs 240, 242, their SSIDs, and received signal strength (RSS) from each AP 240, 242, for example. The hub 212 can use SSID information to determine whether or not the hub 212 is inside or outside the bounds of the hospital and/or other healthcare facility. In certain examples, the SSID information can be used by the hub 212 to decide whether it is in or out of the facility. For example, if the hub 212 roams to the AP 240, 242 with a strategically selected SSID that indicates the vicinity of a hospital entrance/exit (e.g., a door), the SSID can be interpreted by the hub 212 as being outside 320 of the hospital).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Soro’s teachings in relation to the claimed invention, thus designing a system and method for tracking locations and interactions between people and assets in an environment with minimal infrastructure requirements and standardized technologies, as discussed by Soro (see column 1 lines 35-38).
Consider claim 21. Chen in view of VENKATRAMAN and Brady teaches claim 1, and further suggests wherein the particular POI comprises a building (see column 2 lines 42-55), but is silent regarding wherein determining or causing determining the position estimate established relative to the particular POI based, at least in part, on the strength of the at least one radio signal comprises determining or causing determining that the position estimate is inside the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength threshold.
Soro, in related art, suggests wherein determining or causing determining the position estimate established relative to the particular POI based, at least in part, on the strength of the at least one radio signal comprises determining or causing determining that the position estimate is inside the building in response to the strength of the at least one radio signal satisfying a predetermined signal strength threshold (see column 13 lines 33-45: However, if the counter has reached the count threshold, then the process advances to block 720, at which the RSS difference values are analyzed. A value, T, represents RSS difference values (e.g., difference between consecutive RSS measurements, etc.) that are less than 0. At block 722, the value, T, is compared to a T threshold. If T is greater than the T threshold, then, at block 724, the hub 212, 222, 232 is determined to be outside the hospital 320. The reduced MBAN spectrum can then be utilized by the hub 212, 222, 232, etc. If T is less than the T threshold, then, at block 726, the hub 212, 222, 232 is determined to be inside the hospital 302. The full MBAN spectrum can then be utilized by the hub 212, 222, 232, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Soro’s teachings in relation to the claimed invention, thus designing a system and method for tracking locations and interactions between people and assets in an environment with minimal infrastructure requirements and standardized technologies, as discussed by Soro (see column 1 lines 35-38).
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., venue identifying and locating.
US 20190073896 A1	US 9838838 B2		US 9700781 B2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 7, 2022